929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Petitioner-Appellant,v.Edward W. MURRAY;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
No. 90-7399.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 21, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-90-306)
John Rodgers Burnley, appellant pro se.
Richard Bain Smith, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Rodgers Burnley seeks to appeal the magistrate judge's order* refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny Burnley's motion for appointment of counsel, deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Burnley v. Murray, CA-90-306 (E.D.Va. Nov. 15 and Nov. 20, 1990).  We deny Burnley's "Motion for Leave to File Out of Time a Motion for Dismissal of Charges."    We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties to this action consented to the jurisdiction of the magistrate judge, pursuant to 28 U.S.C. Sec. 636(c)(1) and (c)(3)